Case: 16-40040      Document: 00514387109         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-40040
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       March 14, 2018
                                                                          Lyle W. Cayce
WILLIE JEFFERSON,                                                              Clerk


                                                 Plaintiff-Appellant

v.

ROBERT SMITH; MICHAEL GREENE, Administrative Remedy Coordinator;
MICHAEL CARVAJAL; HARRELL WATTS, National Inmate Appeals
Administrator; DARRELL ENDSLEY; DONNIE GOLDEN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:13-CV-18


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Willie Jefferson, federal prisoner # 15721-018, is appealing the district
court’s order and judgment granting the defendants’ motion to dismiss or,
alternatively, for summary judgment dismissing his complaint brought
pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971). In his complaint, Jefferson alleged that he is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40040    Document: 00514387109     Page: 2   Date Filed: 03/14/2018


                                 No. 16-40040

an African-American Muslim and that the defendants, who are Bureau of
Prisons (BOP) officers, entered into a racially-motivated conspiracy to have
him transferred to a higher security facility in retaliation for his filing
grievances.
      This court reviews a district court’s order granting a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6) and a motion for summary
judgment pursuant to Federal Rule of Civil Procedure 56 de novo. Bustos v.
Martini Club Inc., 599 F.3d 458, 461 (5th Cir. 2010); Mayfield v. Texas Dep’t of
Crim. Justice, 529 F.3d 599, 603-04 (5th Cir. 2008).
      The district court did not err in relying on Johnson v. Johnson, 385 F.3d
503 (5th Cir. 2004), in concluding that Jefferson failed to include sufficient
facts to exhaust his administrative remedies concerning his claims based on
racial and religious discrimination. See Butts v. Martin, 877 F.3d 571, 582 (5th
Cir. 2017).   A review of the disciplinary and administrative proceedings
challenging the findings of guilt in the two disciplinary cases at issue reflects
that the proceedings were legitimate because there was evidence to support
the disciplinary actions taken. Thus, Jefferson failed to show that, but for acts
of retaliation, the incident reports would not have been filed. See McDonald v.
Steward, 132 F.3d 225, 231 (5th Cir. 1998). His retaliation claim thus fails.
See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
      The competent summary judgment evidence regarding the informal
resolution of one of the disciplinary actions did not show that the incident
report supporting the charge was false.       Although a transfer to a more
dangerous section of a prison can rise to the level of an actionable retaliation
claim, Morris v. Powell, 449 F.3d 682, 687 (5th Cir. 2006), Jefferson has not
produced any competent summary judgment evidence of the causation element
of a retaliation claim, see Woods, 60 F.3d at 1166.



                                       2
    Case: 16-40040    Document: 00514387109     Page: 3   Date Filed: 03/14/2018


                                 No. 16-40040

      In addition, Jefferson has failed to show that his claims under 42 U.S.C.
§ 1985(3) and § 1986 fall outside of the general rule that the acts of an agent
of a corporate or government entity are considered the acts of the entity.
Because the alleged conspiracy did not involve two or more people, Jefferson’s
claims of a conspiracy are barred. See Hilliard v. Ferguson, 30 F.3d 649, 653
(5th Cir. 1994).
      Contrary to Jefferson’s argument, the district court considered the two-
prong test for determining whether a defendant is entitled to qualified
immunity and determined that Jefferson failed to present competent summary
judgment evidence satisfying either condition. See Easter v. Powell, 467 F.3d
459, 462 (5th Cir. 2006). Because Jefferson failed to provide evidence showing
a violation of a clearly established constitutional right, he has failed to show
that the district court erred in determining that the defendants were entitled
to the defense of qualified immunity. Id. Therefore, the judgment of the
district court granting the defendants’ motion to dismiss or, alternatively, for
summary judgment is AFFIRMED.




                                       3